Title: From Thomas Jefferson to Moritz Furst, 20 April 1824
From: Jefferson, Thomas
To: Furst, Moritz


                        Sir
                        
                            Monto
                            Apr. 20. 24.
                        
                    your letter of the 8th is duly recieved,  stating that ‘in 1807. mr Appleton of Leghorn engaged you before witnesses with 2000.D. per annum to come here as Die sinker for the mint’ now claiming that salary from that date and asking from me a certificate that he had authority to make such an engagement. I can assure you that he never had such authority, and besides that my knolege of his correctness would  prevent my believing without proof that he had done so. I possess his letter of June 10. 1807. (probably the one of which you say you were the bearer.) shewing that you came over without any  engagemt whatever from him, and on your own views only of seeking employment as  an engraver, such is the only testimony I can give you and with it be pleased to accept my salutns
                        Th:J
                    